In concurring in the opinion filed in this case, I am influenced by an additional reason not emphasized therein.
The overwhelming weight of the testimony is that in the condition of the work at the time of the accident the floor at the point of the accident was not intended to support the weight which broke it down; and in my opinion there was not more than a scintilla, if any, evidence to the contrary. Of course, the burden was on plaintiff to prove the existence of the duty which he claims was violated.
OFFUTT, J., dissents. *Page 656